Case 14-10103 riggng De§il,e€iag%/QE%/l£? Page 1 of 1

5019 N|cConne|l Road
whitsen-, Nc 27377

IVlarCh 11, 2019

Vour Honor,

Piease accept this letter as our sincerely apoiogy for obtaining credit without the courts permission We
understand now that we should have obtained permission before opening the credit cards and
respectfully ask for your consideration in the Nunc Pro Tunc i\!iotion. We are nearing the end of our
Chapter 13 case and have made every monthly payment on time. We feet we have learned so much
regarding credit during the S~years ofour Chapter 13 case and feel better equipped to manage our
finances in the future.

After our original attorney, Jeff Farran, retired we were transferred to Damon Duncan's office forthe
remainder of our Chapter 13. Several months after ivlr. Dnncan took over our case, we received a fetter
from his office advising that we were not to obtain any credit without prior approval; we voiuntariiy
reached out directly to i\.rir. Duncan advising him of the credit cards that we had obtained and the
purposes for opening each card.

Ali of our credit card monthly payments were made on-tirne each month and we have since paid off aii
of the credit cards in fuii and cioseci the accounts As the trustee requested, l worked hard to get back
copies of statements and letters indicating the accounts had been closed prior to the February 22
deadhne.

This hearing is very important to us but unfortunate|y, we can't attend the hearing in person on Niarch
12“‘. l`vly husband is critically iil and at the UNC l~iospital; and f am staying at the hospital with him. i-le
has been fighting cancer since june 2018 and has taken a bad turn with pneumonia. l-ie has been
hospitalized since Feb. 8; in and out of intensive care and on a ventilator severai times during this stay.

| am oniy going home two nights a week when our daughter comes to the hospital to stay with him, but i
immediately get up in the mornings and head right back to the hospitai. ido not have anyone to stay
with him during the day and don't feel comfortable ieaving him alone.

We sincerely appreciate your consideration in granting the Nunc Pro Tunc l'viotion and allowing us to
finalize our Chapter 13 case as scheduied. We hope this letter of expianation wiil suffice for our
absence

Best regards,

pcé/z.¢a /€ Cd/)?Or§eéy

Debra R. Campbeil

